 

Exhibit 10.1

 



PURCHASE AND SALE AGREEMENT

 

This Purchase and Sale Agreement (this “Agreement”), dated June 30, 2016
(“Execution Date”), is by and between Samson Oil & Gas USA, Inc. (“Seller”) and
APEG Energy, LP, a Texas limited partnership (“Buyer”). Seller and Buyer may be
referred to herein individually as a “Party” or collectively as the “Parties.”

 

In consideration of the mutual promises contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the Parties agree as follows:

 

Article I
PURCHASE AND SALE

 

1.1 Purchase and Sale. Subject to the terms and conditions of this Agreement,
Seller agrees to sell and convey to Buyer, and Buyer agrees to purchase and
receive from Seller, the Assets, as defined below.

 

1.2 Assets. The “Assets” are all of Seller’s right, title, and interest, in and
to the following:

 

(a) The oil and gas leases and other leasehold interests described in Exhibit A,
and all amendments, renewals, extensions, top leases or ratifications thereof
(collectively, the “Leases”), insofar and only insofar as they cover the lands
described on Exhibit A, together with the lands currently pooled, unitized, or
consolidated therewith (collectively, the “Lands”);

 

(b) The oil, gas, water, injection or disposal wells described in Exhibit B,
whether drilling, awaiting completion, producing, shut-in or temporarily
abandoned (collectively, the “Wells”), together with all equipment, machinery,
fixtures, casing, tubing, flow lines, gathering lines, facilities and other
tangible personal property and improvements located on Lands or used or held for
use in connection with the Wells;

 

(c) The oil, gas, condensate, casinghead gas, plant products and other
hydrocarbons, whether liquid or gaseous, in, on or under or that may be produced
from the Leases, Lands or Wells (collectively, the “Hydrocarbons”);

 

(d) To the extent transferable, all unitization, pooling and communitization
agreements, declarations, orders, permits, licenses, authorizations and
approvals, insofar as they pertain to the Leases, Lands, Hydrocarbons or Wells;

 

(e) To the extent transferable without payment of additional consideration, all
contracts, agreements and instruments pertaining to the Leases, Lands,
Hydrocarbons or Wells, including those described on Exhibit C (collectively, the
“Contracts”);

 

(f) To the extent transferable without payment of additional consideration, all
surface leases, subsurface leases, surface use agreements, rights-of-way,
easements, licenses, permits and other surface or subsurface agreements used or
held for use solely in connection with the Leases, Lands, Hydrocarbons or Wells,
including those described on Exhibit D (collectively, the “Surface Agreements”);
and

 



 

 

 

(g) All files and records directly relating to the items described in Sections
1.2(a) through (f), including without limitation, lease, land, well, division
order, title and contract files, landowner contact information, abstracts, title
opinions, and maps, but excluding however, any files or records covered by the
attorney-client or work-product privilege or confidentiality restrictions that
prevent their disclosure to Buyer (collectively, the “Records”).

 

1.3 Effective Time. The purchase and sale of the Assets shall be effective as of
7:00 a.m. Mountain Time on the day following the Closing Date, as provided in
Section 12.1 (such time, the “Effective Time”).

 

Article II

PURCHASE PRICE

 

2.1 Purchase Price. The purchase price for the Assets shall be Fifteen Million
Dollars ($15,000,000.00) (the “Purchase Price”), subject to adjustment in
accordance with the terms and conditions set forth in this Agreement.

 

2.2 Deposit. Simultaneous with the execution of this Agreement, Buyer shall wire
transfer to Seller an amount equal to One Million and NO/100 Dollars
($1,000,000.00) (the “Deposit”). The Deposit (and all accrued interest thereon)
shall be held by Seller and either: (i) retained by Seller and credited against
the Purchase Price at Closing, if Closing occurs, or (ii) if Closing does not
occur, returned to Buyer or retained by Seller in accordance with Section 11.2.

 

2.3 Allocation of the Purchase Price. The Parties have allocated the Purchase
Price among the Wells as set forth in Schedule 2.3. The amount so allocated to a
particular Well is referred to herein as the “Allocated Value” for such Well.

 

2.4 Adjustments To Purchase Price. All adjustments to the Purchase Price shall
be made in accordance with this Section 2.4, without duplication.

 

(a) Proration of Costs and Revenues. Buyer shall be entitled to all production
of Hydrocarbons from or attributable to the Assets on or after the Effective
Time (and all products and proceeds attributable thereto), and to all other
income, proceeds, receipts and credits earned with respect to the Assets at or
after the Effective Time, and shall be responsible for (and entitled to any
refunds with respect to) all Property Expenses, as defined herein, incurred on
or after the Effective Time. Seller shall be entitled to all Hydrocarbons
produced from or attributable to the Assets prior to the Effective Time (and all
products and proceeds attributable thereto), and to all other income, proceeds,
receipts and credits earned with respect to the Assets prior to the Effective
Time, and shall be responsible for (and entitled to any refunds with respect to)
all Property Expenses incurred prior to the Effective Time. “Earned” and
“incurred,” as used in this Agreement shall be interpreted in accordance with
GAAP and COPAS standards, except as otherwise specified in this Agreement. For
purposes of allocating production (and proceeds and accounts receivable with
respect thereto), (1) liquid Hydrocarbons shall be deemed to be “from or
attributable to” the Assets when they pass through the pipeline connecting into
the storage facilities into which they are run, and (2) gaseous Hydrocarbons
shall be deemed to be “from or attributable to” the Assets when they pass
through the royalty measurement meters, delivery point sales meters, or custody
transfer meters on the gathering lines or pipelines through which they are
transported (whichever is closest to the well). Seller shall utilize reasonable
interpolative procedures, consistent with industry practice, to allocate of
production when exact meter readings or gauging and strapping data are not
available.

 



- 2 - 

 

 

(b) The term “Property Expenses” means all expenses and payments of every kind
attributable to the Assets, including capital expenses, operating expenses,
facilities and plant expenses, joint interest billings, overhead costs charged
to the Assets under the applicable operating agreement, lease operating
expenses, lease rental and maintenance costs, and Burdens.

 

(c) Upward Adjustments. The Purchase Price shall be adjusted upward by:

 

(i) to the extent received and retained by Buyer (1) the proceeds from the sale
of Hydrocarbons from or attributable to the Assets prior to the Effective Time,
net of all net profit payments, royalties (including landowner’s, overriding,
and nonparticipating), and other similar burdens measured by or payable out of
production of Hydrocarbons (“Burdens”) therefrom, and (2) other proceeds earned
with respect to the Assets prior to the Effective Time;

 

(ii) the value (based on the applicable contract price) of all Hydrocarbons in
pipelines, flowlines, or tanks above the pipeline connection, or unsold
inventory of plant products, in each case, as of the Effective Time and less
Burdens;

 

(iii) the amount of Property Expenses incurred from and after the Effective Time
paid by Seller; and

 

(iv) any other amount provided for in this Agreement or as may be agreed to in
writing by the Parties.

 

(d) Downward Adjustments. The Purchase Price shall be adjusted downward by:

 

(i) to the extent received and retained by Seller: (1) the proceeds, net of
Burdens, from the sale of Hydrocarbons from or attributable to the Assets on or
after the Effective Time, and (2) other proceeds earned with respect to the
Assets on or after the Effective Time;

 

(ii) the amount of Property Expenses incurred prior to the Effective Time paid
by Buyer; and

 

(iii) the amounts by which the Purchase Price is reduced pursuant to Section
3.2, due to the exercise of any preferential right to purchase;

 

(iv) the amounts by which the Purchase Price is reduced pursuant to Section
4.2(d), due to Title Defects;

 

(v) the amounts by which the Purchase Price is reduced pursuant to Section 5.4,
due to Environmental Defects;

 



- 3 - 

 

 

(vi) the amount of Net Casualty Losses, pursuant to Section 8.2

 

(vii) the amount of all Taxes allocated to Seller in accordance with Section 9.1
that are not paid by Seller prior to Closing; and

 

(viii) any other amount provided for in this Agreement or as may be agreed to in
writing by the Parties.

 

(e) Settlement Statement. On or before three (3) business days prior to the
Closing Date (as defined below), Seller shall submit a “Settlement Statement” to
Buyer for Buyer’s comment and approval. The Settlement Statement shall set forth
Seller’s calculation of the Purchase Price, as adjusted in accordance with
Section 2.4. Within two (2) business days of receipt of the Settlement
Statement, Buyer shall deliver to Seller a written report containing any
proposed changes to the Settlement Statement and an explanation of the proposed
changes. If the Parties cannot agree on the Settlement Statement on or before
Closing, the Settlement Statement as prepared by Seller will be used to adjust
the Purchase Price at Closing. The Purchase Price, as adjusted under this
Section 2.4, less the Deposit, is the “Closing Amount”.

 

Article III
BUYER’S DUE DILIGENCE

 

3.1 Due Diligence.

 

(a) Access to Records. Upon execution of this Agreement, Seller shall make the
Records available to Buyer during Seller’s normal business hours so that Buyer
may conduct its due diligence review. Seller shall assist Buyer in obtaining
such additional information from third parties as Buyer may reasonably request.

 

(b) On-site Inspection. Upon execution of this Agreement and subject to the
consent of the third party operator of the Assets, Seller shall grant Buyer and
its representatives access to the Assets during Seller’s normal business hours
so that Buyer may conduct, at Buyer’s sole risk and expense, on-site
inspections, including Phase I environmental assessments (each, an
“Environmental Assessment”) of all or any portion of the Assets. Buyer shall not
conduct any sampling or other invasive investigation activities without the
prior notice and consent of Seller, which may be withheld in Seller’s sole
discretion. If Buyer or its agents prepares an Environmental Assessment of any
Asset, Buyer shall keep such assessment confidential and promptly furnish copies
thereof to Seller. In connection with any on-site inspections, Buyer (i) shall
coordinate with Seller in advance and shall not perform any on-site inspections
or Environmental Assessments without a representative of Seller accompanying
Buyer; (ii) shall not interfere with the normal operation of the Assets, (iii)
shall comply with all requirements of the third party operator of the Assets,
(iv) represents that it is adequately insured; and (v) shall be liable for and
shall indemnify Seller for Losses caused by Buyer or its representatives in
connection therewith.

 

3.2 Preferential Rights and Consents. The preferential rights to purchase,
rights of first refusal, options or similar rights affecting any of the Assets
and the third party consents required to assign any of the Assets are set forth
on Schedule 3.2. Within five (5) business days from the Execution Date, Seller
shall deliver notices to the holders thereof, and shall promptly provide copies
of any response to such notices to Buyer. To the extent that such preferential
right is exercised by such third party, and such interest to any of the Assets
are sold, such interest in the Assets will be excluded from the transaction
contemplated hereby (the “Transaction”) and the Purchase Price will be adjusted
downward by the Allocated Value of the Assets purchased by the third party
exercising such right.

 



- 4 - 

 

 

Article IV
TITLE MATTERS

 

4.1 Definitions.

 

(a) Defensible Title. “Defensible Title” means such ownership of any Well that,
subject to and except for Permitted Encumbrances:

 

(i) entitles Seller to receive a share of the Hydrocarbons produced, saved and
marketed from any Well, after satisfaction of all Burdens thereon (“NRI”)
insofar and only insofar as to the depths described on Exhibit B, of not less
than the NRI of such Well as shown on Exhibit B;

 

(ii) obligates the Seller to bear a share of the costs and expenses for such
Well (“WI”), insofar and only insofar as to the depths described on Exhibit B,
not greater than the WI set forth in Exhibit B for such Well, except for
increases to the extent they are accompanied by a proportionate increase in
Seller’s NRI in such Well; and

 

(iv) is free and clear of all mortgages, security interests, liens, and other
similar encumbrances.

 

(b) Permitted Encumbrances. “Permitted Encumbrances” means: (i) Burdens (payable
or in suspense) if the net cumulative effect of such Burdens does not operate to
reduce the NRI of Seller, with respect to any Well, below the NRI shown on
Exhibit B; (ii) all rights to consent by, required notices to, filings with, or
other actions by any national, state or local government or any subdivision,
agency, court, commission, department, board, bureau, regulatory authority or
other division or instrumentality thereof (a “Governmental Entity”) in
connection with the sale or conveyance of oil and gas leases or interests
therein that are customarily obtained subsequent to the sale or conveyance;
(iii) all rights of any Governmental Entity to control or regulate any of the
Assets in any manner; (iv) rights of reassignment upon the surrender or
expiration of any Lease; (v) vendor’s materialmen’s, mechanics’, operators’ or
other similar liens arising in the ordinary course of business in respect of
obligations that are not yet due or the time for filing such liens has expired;
(vi) liens or security interests created under joint operating agreements or by
operation of Law in respect of obligations that are not yet due; (vii) liens for
Taxes or assessments not yet due; (viii) any mortgage or deed of trust granted
by the lessor or affecting only the lessor’s interest in a Lease; (ix) any lien,
security interest, or encumbrance affecting the Assets that is discharged at or
prior to Closing; (x) all Title Defects that Buyer has waived or is deemed to
have waived; (xi) the terms of the Leases, Contracts, Surface Agreements, and
all other liens, encumbrances, agreements, instruments, obligations, defects,
and irregularities affecting the Assets that (in each case) do not individually
or in the aggregate (1) materially impair the use, ownership or operation of the
Assets (as currently owned and operated), (2) reduce the NRI of Seller in any
Well below the NRI for such Well as set forth on Exhibit B, (3) obligate Seller
to bear the WI in any Well not greater than the WI set forth in Exhibit B,
except for increases to the extent they are accompanied by a proportionate
increase in Seller’s NRI in such Well, in the case of subsections (2) and (3),
insofar and only insofar as to the depths described on Exhibit B, as applicable.

 



- 5 - 

 

 

(c) Title Defect. “Title Defect” means any lien, encumbrance, claim, defect in
or objection to real property title, excluding Permitted Encumbrances, that
renders the Seller’s title to any Well less than Defensible Title, provided
however, that the following shall not be considered Title Defects: (i) defects
based on a gap in Seller’s chain of title in the applicable county records,
unless such gap is affirmatively shown to exist in such records by an abstract
of title, title opinion or landman’s title chain provided to Seller in
connection with the respective Title Defect Notice; (ii) defects arising out of
lack of corporate or other entity authorization or variance in entity name;
(iii) defects arising out of lack of a survey, unless a survey is expressly
required by applicable Laws; (iv) defects that are defensible by possession
under applicable Laws of limitations, adverse possession or prescription; (v)
defects resulting from the failure to record releases of liens, production
payments, mortgages or deeds of trust that have expired by their own terms or
the enforcement of which are barred by applicable statutes of limitation; (vi)
defects that affect only which party has the right to receive royalty payments
(rather than the amount or the proper payment of such royalty payment); (vii)
defects in the chain of title based upon (1) the lack of formal or informal
probate proceedings, heirship proceedings, or similar proceedings, (2) the
failure to recite marital status in any instrument, or to secure execution of
any instrument by the owner of a dower or homestead interest, or (3) the use of
an affidavit of heirship or similar instrument of record to provide evidence of
the death of an individual in the chain of title and their heirs or successors
in interest, in each case, unless Buyer provides affirmative evidence that such
defect results in another party’s superior claim of title; (viii) defects based
solely on lack of information in Seller’s files; (ix) defects arising from any
prior oil and gas lease relating to the Lands not being released of record,
unless Buyer provides affirmative evidence that such prior oil and gas lease is
still in effect and results in another party’s superior claim of title; (x)
defects arising out of a change in drilling or spacing units, tract allocation
or other changes in pool or unit participation occurring after the Execution
Date; or (xi) defects commonly encountered in the oil and gas industry in the
geographic area in which the Assets are located that would not be considered
material by a reasonably prudent operator of oil and gas wells in such area with
knowledge of all the facts known to the Parties and appreciation of their legal
significance.

 

4.2 Title Defect Procedure.

 

(a) Notice of Title Defects. On or before 5:00 p.m. Mountain Time on August 15,
2016 (the “Defect Notice Date”), Buyer shall deliver to Seller a written notice
(a “Title Defect Notice”) describing (i) each Title Defect and the Well affected
thereby (a “Title Defect Property”), (ii) the basis for each Title Defect and
(iii) Buyer’s good faith estimate of the Defect Amount of each Title Defect. Any
Title Defect that is not asserted by Buyer prior to the Defect Notice Date shall
be deemed to be waived by Buyer, except for breaches of Seller’s special
warranty of title not known to Buyer prior to the Defect Notice Date.

 



- 6 - 

 

 

(b) Title Defect Amount. The “Title Defect Amount” is the amount by which the
Allocated Value of a Title Defect Property is reduced as a result of the Title
Defect, and shall be determined in accordance with the following methodology,
terms and conditions:

 

(i) if the Title Defect is a lien or encumbrance that is liquidated in amount,
the Title Defect Amount shall be the cost of removing such lien or encumbrance;

 

(ii) if the Parties agree on the Title Defect Amount, that amount shall be the
Title Defect Amount;

 

(iii) if the Title Defect is a discrepancy in the NRI in a Well and the NRI set
forth in Exhibit B for such Well, and the working interest for such Well is
reduced proportionately, the Title Defect Amount shall be the product of (x) the
Allocated Value of such Well multiplied by (y) a fraction, the numerator of
which is the amount of such discrepancy, and the denominator of which is the NRI
set forth in Exhibit B for such Well;

 

(iv) if the Title Defect represents an obligation, encumbrance, burden or charge
upon or other defect in title of a type not described in subsections (i) through
(iii) above, the Title Defect Amount shall be determined by taking into account
the Allocated Value of the Title Defect Property, Seller’s interest in the Title
Defect Property, the legal effect of the Title Defect, the potential economic
effect of the Title Defect over the life of the Title Defect Property, the
values placed upon the Title Defect by the Parties, and such other factors as
are necessary to make a proper evaluation.

 

(c) Seller’s Right to Cure. Seller shall have the option, but not the
obligation, to attempt to cure any Title Defect on or before the date that is
ninety (90) days after Closing (the “Cure Period”). If Seller cures any Title
Defect prior to the end of the Cure Period, within ten (10) business days
thereafter Buyer shall pay Seller the amount by which the Purchase Price was
reduced at Closing pursuant to Section 4.2(d)(i).

 

(d) Remedies for Title Defects. Subject to Sections 4.2(c), (e) and (f), in the
event that any Title Defect is not cured or waived by Buyer prior to Closing,
then at Seller’s election, in its sole discretion, (i) the Purchase Price shall
be reduced by the respective Title Defect Amount.

 

(e) Title Deductible and Threshold. Notwithstanding any provision herein to the
contrary, in no event shall there be any adjustments to the Purchase Price or
other remedies hereunder (i) for any individual Title Defect for which the Title
Defect Amount is less than twenty five thousand dollars ($25,000) (the “Defect
Threshold”), or (ii) unless the sum of all Title Defect Amounts for any Title
Defects that exceed the Defect Threshold exceeds five percent (5%) of the
Purchase Price (the “Defect Deductible”), and then only for such excess amount.

 

(f) Title Dispute Resolution. The Parties shall attempt to resolve, through good
faith negotiations, all disputes concerning (i) the existence and scope of a
Title Defect, (ii) the Title Defect Amount, and (iii) the adequacy of Seller’s
curative efforts in respect of any Title Defect (the “Title Disputed Matters”).
In the event the Parties cannot resolve any Title Disputed Matter on or before
Closing or ten (10) business days following the end of the Cure Period, as
applicable, it shall be resolved pursuant to Section 15.11(a).

 



- 7 - 

 

 

Article V
ENVIRONMENTAL MATTERS

 

5.1 Definitions.

 

(a) “Environmental Defect” means any condition in, on or under an Asset
(including air, land, soil, surface and subsurface strata, surface water and
ground water or sediments), that causes an Asset and/or the Seller to be in
violation of Environmental Law or a condition that, if known to the relevant
governmental authorities, would require an investigation or remediation pursuant
to Environmental Laws. For the avoidance of doubt, plugging and abandonment
obligations or liabilities associated with any of the Assets shall not be
considered an Environmental Defect.

 

(b) “Environmental Laws” means those laws, statutes, rules, regulations,
decrees, judgments, orders, or policies (“Laws”) issued or enforced by any
Governmental Entity dealing with the protection of public health or the
environment.

 

(c) “Remediate” or “Remediation” means action taken to correct an Environmental
Defect in accordance with applicable Environmental Laws.

 

5.2 Notice of Environmental Defects. On or before the Defect Notice Date, Buyer
shall deliver to Seller a written notice (an “Environmental Defect Notice”)
describing (a) each Environmental Defect and the Asset(s) affected thereby, (b)
the basis for each Environmental Defect, and (c) Buyer’s good faith estimate of
the cost to Remediate each Environmental Defect.

 

5.3 Seller’s Right to Remediate. Seller shall have the option, but not the
obligation, at Seller’s sole expense, to attempt to Remediate any Environmental
Defect prior to Closing.

 

5.4 Remedies for Environmental Defects. Subject to Section 5.5 and 5.6, if any
Environmental Defect is not Remediated or waived by Buyer prior to Closing, the
Purchase Price shall be reduced by the cost to Remediate such Environmental
Defect.

 

5.5 Environmental Deductible and Threshold. Notwithstanding any provision herein
to the contrary, in no event shall there be any adjustments to the Purchase
Price or other remedies hereunder (i) for any individual Environmental Defect
for which the cost to Remediate such Environmental Defect is less than the
Defect Threshold, or (ii) unless the aggregate costs to Remediate all
Environmental Defects that exceed the Defect Threshold exceeds the Defect
Deductible, and then only for such excess amount.

 

5.6 Environmental Dispute Resolution. The Parties shall attempt to resolve,
through good faith negotiations, all disputes concerning (a) the existence and
scope of an Environmental Defect, (b) the amount of the Remediation costs, and
(c) the adequacy of Seller’s Remediation of any Environmental Defect (the
“Environmental Disputed Matters”). In the event the Parties cannot resolve any
Environmental Disputed Matter on or before Closing, it shall be resolved
pursuant to Section 15.11(a).

 



- 8 - 

 

 

Article VI
SELLER’S REPRESENTATIONS

 

6.1 Seller represents and warrants to Buyer the following, as of the Execution
Date and as of Closing:

 

(a) Status. Seller is duly organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation and is qualified to do
business in the State of North Dakota.

 

(b) Authorization and Enforceability. This Agreement has been duly authorized
and constitutes the valid, legal and binding obligation of Seller and is
enforceable against it in accordance with its terms. Seller’s execution,
delivery and performance of this Agreement does not and will not violate any
provision of Seller’s governing documents, or to Seller’s knowledge, any Law
applicable to Seller or the Assets.

 

(c) Liability for Brokers’ Fees. Seller has not incurred any liability,
contingent or otherwise, for brokers’ or finders’ fees relating to the
Transaction for which Buyer shall have any responsibility whatsoever.

 

(d) Litigation. There is no action, suit, proceeding, claim or investigation by
any mediator, arbitrator or Governmental Entity pending or, to Seller’s
knowledge, threatened (1) against Seller with respect to the Assets, or (2) that
is likely to impede Seller’s ability to consummate the Transaction.

 

(e) No Bankruptcy. There are no bankruptcy proceedings pending or, to Seller’s
knowledge, contemplated or threatened in writing against Seller.

 

(f) Material Contracts. All of the agreements that materially affect the
ownership or operation of the Assets are set forth on Exhibit C (collectively,
the “Material Contracts”). Seller has not received any written notice of a
default or breach by any party to any Material Contract that has not been
resolved.

 

(g) Receipt of Proceeds/Payment of Expenses and Burdens. Seller is currently
receiving its NRI share of revenue from sales of Hydrocarbons without suspense.
Seller has paid its working interest share of Property Expenses in the ordinary
course.

 

(h) No Pending Operations. To Seller’s knowledge, except as set forth on
Schedule 6.1(h), there are no contractual obligations, proposals, authorities
for expenditures or elections (whether made by Seller or any third party) to
conduct any operations on the Assets on or after the Effective Time.

 

Article VII
BUYER’S REPRESENTATIONS

 

7.1 Buyer represents and warrants to Seller the following, as of the Execution
Date and as of Closing:

 



- 9 - 

 

 

(a) Organization and Standing. Buyer is duly organized, validly existing and in
good standing under the Laws of its jurisdiction of incorporation.

 

(b) Authorization and Enforceability. This Agreement has been duly authorized
and constitutes the valid, legal and binding obligation of Buyer and is
enforceable against it in accordance with its terms. Buyer’s execution, delivery
and performance of this Agreement does not and will not violate any provision of
Buyer’s governing documents, or to Buyer’s knowledge, any Law applicable to
Buyer.

 

(c) Liability for Brokers’ Fees. Buyer has not incurred any liability,
contingent or otherwise, for brokers’ or finders’ fees relating to the
Transaction for which Seller shall have any responsibility whatsoever.

 

(d) Litigation. There is no action, suit, proceeding, claim or investigation by
any mediator, arbitrator or Governmental Entity pending or threatened in writing
that is likely to impede Buyer’s ability to consummate the Transaction.

 

(e) No Bankruptcy. There are no bankruptcy proceedings pending or, to Buyer’s
knowledge, contemplated or threatened in writing against Buyer.

 

(f) Financial Resources. Buyer has the financial resources available to close
the Transaction without any financing contingency.

 

(g) Buyer’s Evaluation. Buyer is an experienced and knowledgeable investor in
the oil and gas business and is aware of its risks. Buyer has been afforded the
opportunity to examine the Records. Buyer has been advised by and has relied
solely upon its own expertise and the expertise of its legal, tax and other
professional counsel concerning the Transaction, the Assets and the value
thereof.

 

Article VIII
COVENANTS AND AGREEMENTS

 

8.1 Restriction on Operations. Unless Seller obtains the prior written consent
of Buyer to act otherwise, which consent shall not be unreasonably withheld,
delayed, or conditioned, from the Execution Date to the Closing Date, Seller
shall not (i) approve, propose or undertake any operation on the Assets
anticipated to cost more than fifty thousand dollars ($50,000) per operation,
net to Seller’s interest (excepting those operations set forth on Schedule
6.1(h) or emergency operations, provided Seller promptly notifies Buyer of such
emergency operations); (ii) sell, transfer, assign, convey, reserve or otherwise
dispose of any material part of the Assets (other than replacement of equipment
or sale of Hydrocarbons in the normal course of business); (iii) modify, amend,
terminate or release any Lease, Surface Agreement or Material Contract; (iv)
enter, or agree to enter, any contract or agreement affecting the Assets; (v)
let lapse any of Seller’s insurance now in force that would constitute a
Material Contract; (vi) elect to go “non-consent” or otherwise not participate
in any operation proposed with respect to the Assets, or (vii) waive, release,
assign, settle or compromise any right, claim, action or proceeding relating to
the Assets.

 



- 10 - 

 

 

8.2 Casualty Loss. Prior to Closing, if any Asset, or portion thereof, is
destroyed by fire or other casualty or taken or threatened to be taken in
condemnation or under the right of eminent domain (a “Casualty Loss”), and the
resulting loss exceeds twenty five thousand dollars ($25,000) based on the
Allocated Value of the affected Well, then the following shall occur. Prior to
Closing, Seller, at its sole option and expense, may elect to cure a Casualty
Loss, with respect to affected personal property by repairing it or replacing it
with personal property of similar grade or utility, and with respect to affected
real property, by replacing it with real property of a similar nature and kind
that is reasonably acceptable to Buyer. If prior to Closing the Casualty Loss is
cured to Buyer’s reasonable satisfaction, Buyer shall purchase the affected
Asset at Closing for the Allocated Value thereof, and Seller shall be entitled
to all insurance proceeds with respect thereto. If a Casualty Loss is not cured
to Buyer’s reasonable satisfaction prior to Closing, then Buyer may (i) decline
to purchase such Asset, in which event the Purchase Price shall be reduced by
the Allocated Value of such Asset and Seller shall be entitled to all insurance
proceeds with respect thereto; or (ii) elect to purchase such Asset, in which
event the Purchase Price shall be reduced by the estimated cost to repair or
replace such Asset, in accordance with this Section 8.2, up to the Allocated
Value thereof, less the amount of insurance proceeds with respect thereto (the
reduction being the “Net Casualty Loss”).

 

8.3 Announcements. The Parties shall consult with each other with regard to all
press releases and other announcements concerning this Agreement or the
Transactions, allowing a reasonable period of time, not to exceed two (2)
business days, for review and comment by the other Party; provided, however,
that the foregoing shall not prevent either party from timely complying with any
applicable securities laws or stock exchange rules. Notwithstanding anything to
the contrary in this Section 8.3, neither Party shall be named in any press
release or other announcement without such Party’s prior written consent, which
shall not be unreasonably withheld.

 

8.4 Disclaimers. EXCEPT FOR THE SPECIAL WARRANTY OF TITLE CONTAINED IN THE
ASSIGNMENT AND THE EXPRESS REPRESENTATIONS AND WARRANTIES OF SELLER IN ARTICLE
VI, SELLER EXPRESSLY DISCLAIMS ANY REPRESENTATION OR WARRANTY, EXPRESS,
STATUTORY OR IMPLIED AS TO (i) (i) THE ENVIRONMENTAL CONDITION OF THE ASSETS, OR
ANY MATTER RELATING TO ENVIRONMENTAL LAWS, DEFECTS, LOSSES, HAZARDOUS
SUBSTANCES, HYDROCARBONS, NORM OR THE PROTECTION OF HUMAN HEALTH, SAFETY, OR THE
ENVIRONMENT, (ii) THE QUANTITY, QUALITY OR RECOVERABILITY OF HYDROCARBONS IN OR
FROM THE ASSETS, (iii) ANY ESTIMATES OF THE VALUE OF THE ASSETS OR FUTURE
REVENUES GENERATED BY THE ASSETS, (iv) THE CONDITION, QUALITY, SUITABILITY,
MERCHANTABILITY, FREEDOM FROM LATENT VICES OR DEFECTS, FITNESS FOR A PARTICULAR
PURPOSE OR MARKETABILITY OF THE ASSETS, OR (v) THE CONFORMITY TO MODELS OR
SAMPLES, AND BUYER WAIVES ALL RIGHTS OF A PURCHASER UNDER LAW TO CLAIM
DIMINUTION OF CONSIDERATION OR RETURN OF THE PURCHASE PRICE OR OTHER
CONSIDERATION, IT BEING EXPRESSLY UNDERSTOOD AND AGREED BY THE PARTIES THAT
BUYER SHALL BE DEEMED TO BE OBTAINING THE ASSETS IN THEIR PRESENT STATUS,
CONDITION AND STATE OF REPAIR, “AS IS” AND “WHERE IS” WITH ALL FAULTS OR DEFECTS
(KNOWN OR UNKNOWN, LATENT, DISCOVERABLE OR UNDISCOVERABLE), AND THAT BUYER HAS
MADE OR CAUSED TO BE MADE SUCH INSPECTIONS AS BUYER DEEMS APPROPRIATE.

 



- 11 - 

 

 

Article IX
TAXES

 

9.1 Taxes. “Taxes” shall mean all ad valorem, property, production, excise, net
proceeds, severance and all other taxes and similar obligations assessed against
the Assets or based upon or measured by the ownership of the Assets or the
production of Hydrocarbons or the receipt of proceeds therefrom, other than
income taxes. All Taxes based on or attributable to the ownership of the Assets
shall be deemed attributable to the period of such ownership (notwithstanding
that the value of such Assets for purposes of assessing such taxes may be based
on the prior year’s production), with those Taxes attributable to periods prior
the Effective Time allocated to Seller, and those Taxes attributable to periods
on or after the Effective Time allocated to Buyer. All Taxes based on production
of Hydrocarbons, shall be deemed attributable to the period during which such
production occurred, with those Taxes attributable to periods prior the
Effective Time allocated to Seller, and those Taxes attributable to periods on
or after the Effective Time allocated to Buyer. In each case, Taxes shall be
prorated where the Effective Time occurs during any such period. For the
purposes of calculating the Closing Amount pursuant to Section 2.4(d)(vii), any
Taxes not yet assessed by the applicable Governmental Entity shall be estimated
based on the best information available; provided that for purposes of
calculating the Final Purchase Price, any Taxes not yet assessed by the
applicable Governmental Entity prior to the Final Settlement Date shall be
re-estimated based on the best information available at the time of the Final
Settlement Statement, and such re-estimated amounts shall thereupon become the
full and final settlement of such Taxes for purposes of this Agreement,
regardless of whether the actual amount of such Taxes, as assessed, is more or
less. After Closing, Buyer shall timely file or cause to be filed all returns
for Taxes required to be filed after Closing and shall timely pay or cause to be
paid all Taxes that become due and payable after the Closing.

 

Article X
CONDITIONS PRECEDENT TO CLOSING

 

10.1 Seller’s Conditions Precedent. The obligations of Seller at Closing are
subject to the satisfaction or waiver at or prior to Closing of the following
conditions precedent:

 

(a) (i)  All representations and warranties of Buyer contained in this Agreement
shall be true and correct in all material respects at and as of Closing in
accordance with their terms as if such representations and warranties were
remade at and as of Closing, and (ii) Buyer shall have performed and satisfied
all covenants and agreements required by this Agreement to be performed and
satisfied by Buyer at or prior to Closing in all material respects, and (iii)
Buyer shall be ready, willing and able to Close; and

 

(b) No order has been entered by any Governmental Entity having jurisdiction
over the Parties or the subject matter of this Agreement that restrains or
prohibits the Transaction and that remains in effect at the time of Closing.

 



- 12 - 

 

 

10.2 Buyer’s Conditions Precedent. The obligations of Buyer at Closing are
subject to the satisfaction or waiver at or prior to Closing of the following
conditions precedent:

 

(a) (i)  All representations and warranties of Seller contained in this
Agreement shall be true and correct in all material respects at and as of
Closing in accordance with their terms as if such representations and warranties
were remade at and as of Closing, (ii) Seller shall have performed and satisfied
all covenants and agreements required by this Agreement to be performed and
satisfied by Seller at or prior to Closing in all material respects, and (iii)
Seller shall be ready, willing and able to Close; and

 

(b) No order has been entered by any Governmental Entity having jurisdiction
over the Parties or the subject matter of this Agreement that restrains or
prohibits the Transaction and that remains in effect at the time of Closing.

 

Article XI
RIGHT OF TERMINATION

 

11.1 Termination. This Agreement may be terminated as follows:

 

(a) by mutual consent of the Parties;

 

(b) by Seller, if Seller’s conditions set forth in Section 10.1 are not
satisfied or are not capable of satisfaction on or before the Closing Date
through no fault of Seller, and are not waived by Seller;

 

(c) by Buyer, if Buyer’s conditions set forth in Section 10.2 are not satisfied
or are not capable of satisfaction on or before the Closing Date through no
fault of Buyer and are not waived by Buyer;

 

(d) by either Party, in the event that the aggregate reduction to the Purchase
Price pursuant to Section 3.2, 4.2(d), 5.4 and 8.2 exceeds twenty percent (20%)
of the Purchase Price; or

 

(e) by either Party, if Closing has not occurred on or before October 31, 2016.

 

11.2 Remedies.

 

(a) Buyer’s Breach. If Closing does not occur because the conditions set forth
in Section 10.1 are not satisfied or waived prior to Closing, and Buyer does not
have a right to terminate this Agreement pursuant to Section 11.1(c), (d) or
(e), Seller shall elect, in its sole discretion, to terminate this Agreement and
retain the Deposit as its sole and exclusive remedy, seek damages from Buyer, or
pursue the remedy of specific performance.

 

(b) Seller’s Breach. If Closing does not occur because the conditions set forth
in Section 10.2 are not satisfied or waived prior to Closing, and Seller does
not have a right to terminate this Agreement pursuant to Section 11.1(b), (d) or
(e), the Deposit shall be returned to Buyer or Buyer may elect, in its sole
discretion, to pursue the remedy of specific performance.

 

(c) Other Termination. If this Agreement is terminated pursuant to Section
11.1(a) (d) or (e), the Deposit shall be returned to Buyer and this Agreement
shall become void and of no further force or effect.

 



- 13 - 

 

 

Article XII
CLOSING

 

12.1 Date of Closing. The “Closing” of the Transaction shall be held at
9:00 a.m. Mountain Time on August 31st, 2016, at the offices of Seller, or such
other date, time or place as the Parties may agree. Notwithstanding the
foregoing, the Closing shall be automatically extended by two (2) additional one
(1) month periods, provided that Buyer shall deliver an extension payment to
Seller of Fifty Thousand and NO/100 Dollars ($50,000) on or before the Closing
Date or the extended Closing Date, as applicable. The date the Closing actually
occurs shall be the “Closing Date”.

 

12.2 Closing Obligations. At Closing, the following events shall occur, each
being a condition precedent to the others and each being deemed to have occurred
simultaneously with the others:

 

(a) Seller shall execute, acknowledge and deliver to Buyer an Assignment, Bill
of Sale and Conveyance in the form attached as Exhibit E, conveying the Assets
to Buyer with a special warranty of title by, through and under Seller but not
otherwise;

 

(b) The Parties shall execute the Settlement Statement;

 

(c) Buyer shall deliver the Closing Amount to Seller by wire transfer in
immediately available funds;

 

(d) Seller shall execute and deliver to Buyer a Certificate of Non-Foreign
Status in the form attached as Exhibit F;

 

(e) Seller shall execute, acknowledge and deliver transfer orders or letters in
lieu thereof notifying all purchasers of production of the change in ownership
of the Assets and directing all purchasers of production to make payment to
Buyer of proceeds attributable to production from the Assets;

 

(f) Seller shall deliver to Buyer a release, in recordable form, of the mortgage
encumbering the Assets; and

 

(g) The Parties shall take such other actions and deliver such other documents
as are contemplated by this Agreement.

 

Article XIII
POST-CLOSING OBLIGATIONS

 

13.1 Final Settlement Statement. On or before the date that is ninety (90) days
after the Closing Date, Seller shall prepare and deliver to Buyer, in accordance
with customary industry accounting practices, a proposed final settlement
statement (the “Final Settlement Statement”), setting forth (i) each adjustment
or payment that was not finally determined as of Closing, (ii) the calculation
of such adjustment and, (iii) the final purchase price, as so adjusted (the
“Final Purchase Price”) and enclosing any supporting documentation. On or before
the date that is thirty (30) days after receipt of Seller’s proposed Final
Settlement Statement, Buyer shall deliver to Seller a written report (with
supporting documentation) containing any changes that Buyer proposes to make to
the Final Settlement Statement. The Parties shall undertake to agree on the
Final Settlement Statement no later than thirty (30) days after receipt of
Buyer’s written report (the “Final Settlement Date”). On or before the Final
Settlement Date, (x) Buyer shall pay to Seller the amount by which the Final
Purchase Price exceeds the Closing Amount or (y) Seller shall pay to Buyer the
amount by which the Closing Amount exceeds the Final Purchase Price, as
applicable, provided however, that if the Parties cannot reach agreement on the
Final Settlement Statement on or before the Final Settlement Date, any items
remaining in dispute shall be resolved pursuant to Section 15.11(a).

 



- 14 - 

 

 

13.2 Records. Seller shall make copies of the Records available for pick-up by
Buyer within five (5) business days after the Closing Date.

 

13.3 Further Assurances. From time to time after Closing, the Parties shall each
execute, acknowledge and deliver to the other such further instruments and take
such other action as may be reasonably requested in order to accomplish more
effectively the purposes of the Transaction.

 

Article XIV
INDEMNITY

 

14.1 Buyer Assumption of Liability and Indemnification. Upon Closing, Buyer
shall assume, defend, indemnify, release and hold harmless Seller, its
affiliates, and their respective officers, directors, agents, employees and
representatives from (a) all Losses of every kind and character arising out of
or connected, directly or indirectly, with (i) the ownership or operation of the
Assets on or after the Effective Time; (ii) the obligation to plug, abandon and
remediate the Assets, and (iii) the environmental condition of the Assets or any
violation of Environmental Law with respect to the Assets, in each case,
regardless of whether arising prior to, on or after the Effective Time, (b) any
breach of representations or warranties made by Buyer herein; and (c) any breach
of any covenants or agreements of Buyer herein.

 

14.2 Seller Retention of Liability and Indemnification. Upon Closing, Seller
shall retain, defend, indemnify, release and hold harmless Buyer, its
affiliates, and their respective officers, directors, agents, employees and
representatives from (a) all Losses of every kind and character arising out of
or connected, directly or indirectly, with the ownership or operation of the
Assets prior to the Effective Time, except with respect to (i) those matters
covered in Section 14.1(a)(ii) and (iii), or (ii) any Taxes not yet assessed by
the applicable Governmental Entity prior to the Final Settlement Date that were
settled pursuant to the second to last sentence of Section 9.1, (b) for the
applicable survival period pursuant to Section 15.6, any breach of
representations or warranties made by Seller herein; and (c) any breach of any
covenants or agreements of Seller herein.

 



- 15 - 

 

 

14.3 Losses. As used herein, “Losses” shall mean any losses, costs, expenses
(including court costs, reasonable fees and expenses of attorneys, experts and
the cost of discovery and investigation), risks, liabilities, obligations,
penalties, fines, damages, demands, suits, causes of action, judgments, claims,
and sanctions of every kind and character (including civil fines) arising from,
related to or reasonably incident to matters indemnified against; EXCLUDING
HOWEVER, ANY SPECIAL, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES, DAMAGES FOR
DIMINUTION OF VALUE OF AN ASSET, OR LOSS OF PROFITS, UNLESS INCURRED AS A RESULT
OF THE INDEMNIFIED PARTY INDEMNIFYING A THIRD PARTY.

 

14.4 Limitations on Indemnity. Notwithstanding anything to the contrary herein,
in no event shall a Party be obligated to indemnify the other Party (i) with
respect to any individual Loss that does not exceed twenty five thousand dollars
($25,000) (the “Indemnity Threshold”), (ii) unless the sum of all Losses that
exceed the Indemnity Threshold exceeds five percent (5%) of the Purchase Price,
and then only such excess amount, and (iii) for the amount of any Losses that
exceed twenty percent (20%) of the Purchase Price.

 

Article XV
MISCELLANEOUS

 

15.1 Expenses. Except as otherwise specifically provided, all fees, costs and
expenses incurred in negotiating this Agreement or in consummating the
Transaction shall be paid by the Party incurring the same.

 

15.2 Exhibits/Schedules. The Exhibits and Schedules to this Agreement are hereby
incorporated in this Agreement by reference and constitute a part of this
Agreement.

 

15.3 Notices. All notices under this Agreement shall be in writing and addressed
as set forth below. Any communication or delivery hereunder shall be deemed to
have been duly made and the receiving Party charged with notice (i) if
personally delivered, when received, (ii) if mailed, three (3) business days
after mailing, certified mail, return receipt requested, or (iii) if sent by
overnight courier, one (1) day after sending. All notices shall be addressed as
follows:

 



If to Seller:   If to Buyer:       Samson Oil & Gas USA, Inc.   APEG Energy, LP
1331 17th Street, Suite 710   3305 Northland Drive, Suite 101 Denver, Colorado
80202   Austin, TX  78731 Attn: ______________   Attn: Patrick Duke Phone:
_____________   Phone: (512) 387-5801 Fax: _______________   Fax: ______________



 

Any Party may, by written notice so delivered to the other Parties, change the
address or individual to which delivery shall thereafter be made.

 

15.4 Amendments. This Agreement may not be amended nor any rights hereunder
waived except by an instrument in writing signed by the Party to be charged with
such amendment or waiver and delivered by such Party to the Party claiming the
benefit of such amendment or waiver.

 



- 16 - 

 

 

15.5 Assignment. Neither Party shall assign all or any portion of its respective
rights or delegate all or any portion of its respective duties hereunder unless
(a) the assigning Party continues to remain primarily liable for the performance
of its obligations hereunder and (b) the prior written consent of the other
Party, which shall not be unreasonably withheld, conditioned or delayed, is
obtained.

 

15.6 Survival. The representations and warranties of the Parties set forth in
Section 6.1(a) through (e) and 7.1(a) through (e), together with all of the
covenants of the Parties contained herein, shall survive the Closing
indefinitely. The remaining representations and warranties of the Parties set
forth in this Agreement shall expire and terminate on the date that is twelve
(12) months after the Closing Date. 15.7 Governing Law. This Agreement, the
Transaction and any arbitration or dispute resolution conducted pursuant hereto
shall be construed in accordance with, and governed by, the Laws of the State of
Colorado.

 

15.8 Entire Agreement. This Agreement constitutes the entire understanding among
the Parties with respect to the subject matter hereof, superseding all
negotiations, prior discussions, agreements and understandings relating to such
subject matter.

 

15.9 Binding Effect. This Agreement shall be binding upon, and shall inure to
the benefit of, the Parties hereto, and their respective successors and assigns.

 

15.10 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of Law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
Transaction is not materially affected in any adverse manner to either Party.

 

15.11 Dispute Resolution.

 

(a) In the event the Parties cannot resolve any Title Disputed Matter or
Environmental Disputed Matter prior to Closing, the Purchase Price shall be
reduced at Closing by the Title Defect Amount or Remediation costs with respect
thereto, as asserted by Buyer, and such Title Disputed Matter or Environmental
Disputed Matter shall be exclusively and finally resolved pursuant to this
Section 15.11(a). In the event the Parties cannot reach agreement on the Final
Settlement Statement on or before the Final Settlement Date, any items remaining
in dispute shall also be resolved pursuant to Section 15.11(a). There shall be a
single expert (“Expert”), who in the event of a Title Disputed Matter, shall be
an oil and gas title attorney licensed in the State of North Dakota, in the
event of an Environmental Disputed Matter, shall be an environmental consultant,
and in the event of a dispute pertaining to the Final Settlement Statement,
shall be an accountant at a regionally recognized independent accounting firm,
in each case, with at least ten (10) years of relevant experience and who has
not performed professional services for either Party or any of their respective
affiliates during the previous five (5) years. The Expert shall be selected by
mutual agreement of the Parties within fifteen (15) business days after Closing
or the end of the Cure Period, as applicable. If the Parties cannot mutually
agree within such time period, the Expert shall be selected by the Denver,
Colorado office of the Judicial Arbiter Group (“JAG”). The Expert shall conduct
the dispute resolution proceeding by written submissions from the Parties with
exhibits, supplemented with appearances by the Parties, as the Expert may deem
necessary. The Expert shall render its decision within thirty (30) days after
submission of the matters in dispute, which decision shall be final and binding
upon both Parties, without right of appeal. In making its determination, the
Expert shall be bound by the relevant terms and conditions of this Agreement,
and may consider such other matters as in the opinion of the Expert are
necessary or helpful to make a proper determination. The Expert shall act as an
expert for the limited purpose of determining the disputed matters submitted by
either Party and may not award damages, interest or penalties to either Party
with respect to any matter. Each Party shall each bear its own legal fees and
other costs of presenting its case to the Expert, and shall bear one-half of the
costs and expenses of the Expert. Within ten (10) business days after the Expert
renders its decision, the Parties shall account to each other in accordance with
the terms of such decision.

 



- 17 - 

 

 

(b) Except for any disputes that are governed by Section 15.11(a), all disputes
between the Parties relating to this Agreement and the Transaction shall be
submitted to binding arbitration, to be conducted in accordance with this
Section 15.11(b). Within fifteen (15) business days after written demand by any
Party for arbitration, the Parties shall mutually agree on a single arbitrator
(“Arbitrator”) who has not have performed professional services for any Party or
any of their respective affiliates during the previous five (5) years. If the
Parties cannot mutually agree within such time period, the Arbitrator shall be
selected by JAG. The arbitration shall be governed by Colorado Law but the
specific procedure to be followed shall be determined by the Arbitrator in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association, to the extent such rules do not conflict with the terms of this
Agreement. It is the intent of the Parties that the arbitration be conducted as
efficiently and inexpensively as possible, with only limited discovery as
determined by the Arbitrator without regard to the discovery permitted under the
Colorado or Federal Rules of Civil Procedure. The arbitration proceeding shall
be held in Denver, Colorado and a hearing shall be held no later than sixty (60)
days after submission of the matter to arbitration, and a written decision shall
be rendered by the Arbitrator within thirty (30) days of the hearing. At the
hearing, the Parties shall present such evidence and witnesses as they may
choose, with or without counsel. Adherence to formal rules of evidence shall not
be required but the Arbitrator shall consider any evidence and testimony that he
or she determines to be relevant, in accordance with procedures that it
determines to be appropriate. Any award entered in the arbitration shall be made
by a written opinion stating the reasons and basis for the award made, and may
include an award of reasonable attorneys’ fees, expert witness fees and other
costs, if the Arbitrator so determines. The costs incurred in employing the
Arbitrator, including the fees of any independent qualified experts, shall be
borne 50% by Seller and 50% by Buyer. The Arbitrator’s award may be filed in any
court of competent jurisdiction and may be enforced by any Party as a final
judgment of such court.

 

15.12 Counterparts/Fax Signatures. This Agreement may be executed by the Parties
in any number of counterparts, each of which shall be deemed an original
instrument, but all of which together shall constitute but one and the same
instrument. Signatures electronically transmitted by fax or in .pdf format shall
be considered binding.

 

- 18 - 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the Execution
Date.

 



  SAMSON OIL & GAS USA, INC.               By: /s/ Terry Barr     TERRY BARR  
Its: Chief Executive Officer               APEG ENERGY, LP         By: APEG
ENERGY GP, LLC   Its: General Partner               By: /s/ Patrick Duke    
PATRICK DUKE   Its: Manager               By: /s/ Paul Haarman     PAUL HAARMAN
  Its: Manager

  



 

